SUMMARY ORDER
Samarpal Singh, pro se, petitions for review of an order of the BIA denying his motion to reopen his removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
To the extent that Singh challenges the Immigration Judge’s (“IJ”) underlying order denying his application for asylum and withholding of removal, this Court lacks jurisdiction to consider these claims because Singh failed to file a timely petition for review of the BIA’s December 2002 order affirming the IJ’s decision. See Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89 (2d Cir.2001) (citing Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995)).
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). The BIA did not abuse its discretion in denying Singh’s motion because the evidence Singh offered in support of his motion related only to the issue of whether there is persecution of Sikhs in India. That issue, however, was not the basis of the IJ’s denial of Singh’s underlying claims for relief. Instead, the IJ denied Singh’s underlying claims because Singh had not offered sufficient evidence to prove the facts he alleged as to his own experiences and his own fear of persecution.
Accordingly, we DENY the petition for review. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).